Citation Nr: 0732456	
Decision Date: 10/16/07    Archive Date: 10/26/07

DOCKET NO.  04-43 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a veteran who retired from service in 
December 1974 after more than 20 years of active duty.  This 
matter is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2003 rating decision by the San Diego, 
California Department of Veterans Affairs (VA) Regional 
Office (RO).  In November 2004 the veteran requested a Travel 
Board hearing.  In January 2005, a hearing was held before a 
Decision Review Officer (DRO).  A transcript of that hearing 
is of record.  At the hearing, the veteran withdrew his 
Travel Board hearing request.


FINDING OF FACT

The veteran was exposed to substantial noise trauma in 
service, including in combat; bilateral hearing loss was 
first diagnosed in service, and the veteran's current 
bilateral hearing loss disability is reasonably shown to be 
related to acoustic trauma sustained in service.  


CONCLUSION OF LAW

Service connection is warranted for the veteran's bilateral 
hearing loss disability.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.385 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.   38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  However, inasmuch as this decision 
grants the benefit sought, there is no reason to belabor the 
impact of the VCAA in the matter.   

II.  Factual Background, Legal Criteria, and Analysis.

The veteran's service records reflect that he served in 
combat (and received a Purple Heart Medal and Bronze Star 
with V Device for Valor) and that in his more than 20 years 
of service he was subjected to substantial noise trauma, 
early in service in demolitions, later in aerial surveillance 
(in combat).  His service medical records reflect monitoring 
for acoustic trauma, and beginning in 1964 (January, when he 
apparently was in demolitions) audiograms have show elevated 
puretone thresholds at the higher frequencies (25 decibels 
left ear, 35 decibels, right at 5000 hertz in ASA values).  
On April 1972 evaluation for flight fitness, bilateral high 
frequency hearing loss was diagnosed.  It was considered non-
disabling for flight.  On service retirement examination 
audiometry revealed that puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
15
LEFT
10
5
5
15
5

At the 6000 hertz frequency, puretone thresholds were 35 
decibels right ear, 30 decibels, left.  No diagnosis 
pertaining to hearing loss was offered.

On December 2002 VA audiological evaluation, the veteran 
reported he had significant noise exposure in service.  
Audiometry revealed that puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
55
60
60
LEFT
40
55
50
65
70

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and 72 percent in the left ear.  The 
diagnosis was mild sloping to moderate severe hearing loss 
bilaterally.  The audiologist noted that the veteran's 
hearing loss was sensorineural in nature.  An opinion as to 
the etiology of the hearing loss was not rendered at that 
time because the c-file was not available for review.

In January 2003 the VA audiologist who evaluated the veteran 
the previous month indicated that she reviewed his claims 
file, reviewed his claims opinion, the audiologist noted that 
she had reviewed the c-file, and opined that his hearing loss 
was more likely than not unrelated to his military service.  
She stated that there was no indication in service medical 
records of the veteran having hearing problems in service and 
no diagnosis of hearing loss prior to 2002.  

In his February 2004 notice of disagreement, the veteran 
described the extent of his noise exposure flying in service.  
In support he submitted copies of his official flight log.  
He also submitted a copy of a private audiogram (dated in 
February 2004) noting that he needed hearing aids.

At the March 2005 DRO hearing, the veteran conceded that he 
had some postservice occupational noise exposure as a 
construction manager and with a golf manufacturer.  His 
representative asserted that the elevated puretone thresholds 
(at 6000 hertz, incorrectly alleged at 4000 hertz) reflected 
that he had the effects of noise trauma exposure in service.

In an April 2005 letter, C.R.D., MD, noted that the veteran 
had mild to severe high-frequency sensorineural hearing loss 
bilaterally.  She noted that the veteran presented copies of 
his enlistment and his retirement audiograms.  She opined 
that the pattern of his hearing loss was characteristic for 
loud noise exposure, and exceeded what would be expected for 
his age if he had not had significant noise exposure.  She 
stated, in pertinent parts:  "Hearing loss associated with 
loud noise exposure is concurrent with the acoustic trauma." 
and " Both the duration and intensity of noise exposure 
during this patient's active duty service would be consistent 
with significant acoustic trauma, and would likely result in 
hearing loss." 

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. 
§ 3.303.

To establish service connection for a disability, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability). Hickson v. West, 13 
Vet. App. 247, 248 (1999).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC list 
are less than 94 percent.  38 C.F.R. § 3.385.

At the outset, it is noteworthy that the appellant is a 
combat veteran, and is entitled to the relaxed evidentiary 
standards afforded under 38 U.S.C.A. § 1154(b).  It is also 
noteworthy that it is abundantly documented by the record 
that the veteran had very substantial noise exposure in 
service by virtue of his duties in demolition and aerial 
surveillance.  Likewise, it is not in dispute that he has a 
bilateral hearing loss disability by VA standards.  What must 
still be shown to establish service connection for the 
bilateral hearing loss is that there is a nexus between the 
current hearing loss disability and the veteran's 
service/noise trauma therein.   

Against the veteran's claim is the opinion of a VA 
audiologist who evaluated him in December 2002, and opined 
(in January 2003, after a reported file review), that his 
hearing loss was unrelated to his service.  Because that 
opinion was based on an incomplete file review (noting that 
there was no evidence of hearing problems in service and no 
diagnosis of hearing loss prior to 2002, when the record 
clearly shows a diagnosis of bilateral hearing loss in April 
1972 - while the veteran was in service), and because it 
appears incomplete/or inconsistent on its face (she did not 
comment on the significance of elevated puretone thresholds 
she erroneously reported were found at 4000 hertz on 
separation), it has no probative value.   

Supporting the veteran's claim are: (1) The extent of the 
veteran's combat and other service occupational trauma in 
service. (2) That elevated puretone thresholds at the higher 
frequencies began being manifest consistently about the time 
of acoustic trauma (in demolitions) in service. (3) That 
bilateral high frequency hearing loss was diagnosed in 
service (while veteran was engaging in aerial surveillance).  
(4) That a physician who reviewed (albeit partial) records 
has opined that the veteran's hearing loss is consistent with 
his history of noise exposure in service (offering the 
service medical record-supported, i.e., by diagnosis and 
elevated puretone threshold notations explanation that 
hearing loss associated with acoustic trauma appears 
concurrently with the trauma).  This evidence establishes the 
requisite nexus between the veteran's current bilateral 
hearing loss disability and his service, and substantiates 
his claim.    


ORDER


Service connection for bilateral hearing loss is granted.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


